EXHIBIT 23 Consent of Independent Registered Public Accounting Firm Capitol Bancorp Ltd. Employee Stock Ownership Plan Lansing, Michigan We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (333-30521) of Capitol Bancorp Ltd. of our report dated June 29, 2011 relating to the financial statements and supplemental schedules of Capitol Bancorp Ltd. Employee Stock Ownership Plan which appear in this Form 11-K. /s/ BDO USA, LLP Grand Rapids, Michigan June 29, 2011
